Citation Nr: 0102569	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-16 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an extension of the delimiting date for 
receiving Chapter 30 educational benefits.

(An appeal for service connection for hypertension secondary 
to a service-connected low back disorder is the subject of a 
separate decision.)



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1989.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a January 2000 RO decision that denied 
an extension of the delimiting date for receiving educational 
benefits under Chapter 30 of Title 38 of the United States 
Code (such Chapter 30 educational benefits are also referred 
to as educational benefits under the Montgomery GI Bill-
Active Duty).

It should be noted that the present appeal does not involve 
an extension of the delimiting date for receiving Chapter 31 
vocational rehabilitation benefits; the file shows the period 
for receiving such benefits has yet to expire in the 
veteran's case.


FINDINGS OF FACT

1.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits lasted from January 1, 1990 
to January 1, 2000.

2.  It is not shown by medical evidence that a physical or 
mental disability prevented the veteran from initiating or 
completing an educational program during his basic Chapter 30 
delimiting period, including during claimed periods of 
January to November 1990 and August to December 1995.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
receiving Chapter 30 educational benefits have not been met.  
38 U.S.C.A. § 3031 (West 1991 & Supp. 2000); 38 C.F.R. § 
21.7051 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from September 1969 to 
September 30, 1989, when he retired from service.  

During his active duty, the veteran used some Chapter 34 
educational benefits, but he did not use all such benefits 
when the Chapter 34 program ended on December 31, 1989.

In September 1991, the veteran applied for VA education 
benefits under Chapter 30.  Later that month, the RO found he 
was eligible for Chapter 30 educational benefits based on the 
dates of his service and the remaining Chapter 34 eligibility 
as of December 31, 1989.  See 38 U.S.C.A. § 3011(a)(1)(B).  
As a result, the veteran's basic 10 year delimiting period 
for receiving Chapter 30 educational benefits ran from 
January 1, 1990 to January 1, 2000.  38 U.S.C.A. 
§ 3031(a)(2).

Legal authority provides that the delimiting period of 
eligibility for Chapter 30 benefits may be extended if the 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from his willful misconduct.  The VA will 
not consider the disabling effects of chronic alcoholism to 
be the result of willful misconduct.  It must be clearly 
established by medical evidence that such a program of 
education was medically infeasible.  The VA will not consider 
a veteran who is disabled for a period of 30 days or less as 
having been prevented from initiating or completing a chosen 
program, unless the evidence establishes that the veteran was 
prevented from enrolling or reenrolling in the chosen program 
or was forced to discontinue attendance, because of the short 
disability.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).

Records since service indicate the veteran has been treated 
for service-connected and non-service-connected disabilities.  
At various times he has received VA educational benefits 
including vocational rehabilitation benefits under Chapter 
31.

In a letter from the veteran, which he dated in October 1996 
(although such letter apparantly was not received at the RO 
until much later), he noted that his education benefits 
(i.e., Chapter 30 educational benefits) would expire January 
1, 2000, and requested an extension of the eligibility 
period.  He contended that he had been unable to attend 
classes for more than a year due to sinusitis, a back 
disorder, psychiatric disorders, and allergies.

In a letter dated in October 1998 or 1999 letter (the stamped 
date on the letter is unclear), the RO asked the veteran for 
the beginning and ending dates of each period of disability 
that he claimed precluded his educational pursuits, the 
nature of the disability, the employment he held during the 
periods of disability, and supporting statements from 
treating physicians.

In an October 1999 letter, the veteran contended that 
sinusitis, a back disorder, psychiatric disorders, and 
allergies, kept him from attending class from January 3, 1990 
to November 1, 1990, and from August 27, 1995 to December 10, 
1995.  He said that during these times he was employed at a 
video arcade, but his employer put him on "restricted duty 
to help me get through this most difficult period."  He did 
not submit supporting statements from physicians, saying that 
he was unable to contact his old doctors since the time 
period involved was 9 years ago.  He said he decided he was 
unable to attend class due to his disabilities, and that his 
medical records showed he had the conditions.  He requested 
that his delimiting date for receiving educational benefits 
be extended to a least May 2000.

As noted, the veteran's Chapter 30 delimiting period ran from 
January 1, 1990 to January 1, 2000.  To warrant an extension 
of the period of eligibility, medical evidence must clearly 
show that, during the claimed period of disability, pursuit 
of a program of education was not medically feasible. 

Medical records on file, concerning the claimed period of 
January to November 1990, indicate that during this time the 
veteran received episodic outpatient care for various 
ailments, and in May 1990 he had sinus surgery but was 
incapacitated for only a few days.  At an October 1990 VA 
examination, the veteran indicated he had been employed since 
October 1989 with a video games business and had lost 7 days 
from work during that time due to sinus problems.  Medical 
records on file, concerning the period of August to December 
1995, show episodic outpatient treatment for various 
ailments, including depression; however, the veteran remained 
employed throughout this time in the video games business.

The mere existence of chronic medical problems, during the 
claimed periods of January to November 1990 and August to 
December 1995, does not establish that a program of education 
was medically infeasible.  Only short-term incapacitation is 
shown during these periods, with no interference with the 
veteran's ability to initiate or complete a program of 
education.  In fact, the veteran's steady employment during 
these periods suggests that he was medically able to go to 
school.  

It has not been clearly established by medical evidence that 
a physical or mental disability precluded a program of 
education during the veteran's basic Chapter 30 delimiting 
period, including during the claimed periods of January to 
November 1990 and August to December 1995.  Consequently, the 
criteria for an extension of the Chapter 30 delimiting period 
are not met.  The preponderance of the evidence is against 
the claim for an extension of the Chapter 30 delimiting 
period; thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An extension of the delimiting date for receiving Chapter 30 
educational benefits is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

